Citation Nr: 0636718	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 10, 
2000, for the grant of service connection for bilateral 
hearing loss.

3.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

4.  Entitlement to an effective date earlier than September 
7, 2000, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1956.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, in March 2001, which granted the claims of 
service connection for bilateral hearing loss and tinnitus.  
The RO assigned an initial 10 percent rating for the 
bilateral hearing loss, effective March 10, 2000, and an 
initial 10 percent rating for tinnitus, effective September 
7, 2000.  The veteran appealed, seeking higher initial 
ratings and earlier effective dates.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe that at others).

When the case was previously before the Board in January 
2006, the Board remanded all issues for additional 
development.  The case is returned to the Board for further 
consideration of the veteran's appeal.

As noted in the January 2006 remand, a claim for "stress" has 
been raised by the veteran.  The Board observes, however, 
that no additional development of this claim has been 
undertaken.  Accordingly, the matter is again REFERRED to the 
RO for appropriate action.
The claims for an increased initial rating for hearing loss 
and an earlier effective date for both hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Analysis

As discussed above, in a March 2001 rating decision, the RO 
granted service connection for tinnitus, rated 10 percent 
disabling.  The veteran now contends, in essence that he 
should have a separate 10 percent rating for tinnitus in each 
ear.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


REMAND

In correspondence received May 2006, the veteran stated that 
his hearing loss has worsened.  So to determine whether the 
veteran's hearing is, indeed, worse than when last examined 
by VA, he should be afforded another VA audiological 
examination to reassess the severity of his bilateral hearing 
loss under the applicable standards.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As an additional matter, the Board notes that the veteran 
also has claims pending for an earlier effective date for 
hearing loss and tinnitus.  Since these claims involve a 
similar factual basis, and may affect the final determination 
on the claim for an increased initial evaluation of hearing 
loss, these claims are inextricably intertwined, and hence, 
the RO should adjudicate these claims together (to include 
preparation of an SOC, and all further development should the 
veteran eventually perfect an appeal as to either issue).  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  Consideration of these matters together will 
ensure that the RO avoids piecemeal adjudication of the 
claims.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board observes no medical evidence has been 
associated with the claims file since the March 2004 VA 
examination.  Any evidence relating to a worsening of the 
veteran's hearing condition should be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of any health care providers, VA 
and/or private, who have treated him for 
bilateral hearing loss since the March 
2004 VA examination.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured and 
associate them with the claims folder.

2.  Schedule the veteran for an audiogram 
and Maryland CNC speech recognition test 
to determine the current nature and 
severity of his bilateral hearing loss.  
His VA claims file must be made available 
to the designated examiner for a review of 
the pertinent medical history.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be performed.

The examiner is also requested to 
specifically indicate whether the 
veteran's bilateral hearing loss has 
worsened since his March 2004 VA 
evaluation and, if so, to what extent.  
The examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained.

3.  Then readjudicate the veteran's claims 
for an initial compensable rating for his 
bilateral hearing loss, and an earlier 
effective date for hearing loss and 
tinnitus in light of the additional 
evidence obtained.  If this claim is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


